Name: 81/192/EEC: Commission Decision of 13 March 1981 authorizing the Italian Republic not to apply Community treatment to cross-country motor vehicles for the transport of goods, originating in Japan (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-04-02

 Avis juridique important|31981D019281/192/EEC: Commission Decision of 13 March 1981 authorizing the Italian Republic not to apply Community treatment to cross-country motor vehicles for the transport of goods, originating in Japan (Only the Italian text is authentic) Official Journal L 088 , 02/04/1981 P. 0037 - 0038****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 46 , 19 . 2 . 1981 , P . 35 . COMMISSION DECISION OF 13 MARCH 1981 AUTHORIZING THE ITALIAN REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO CROSS-COUNTRY MOTOR VEHICLES FOR THE TRANSPORT OF GOODS , ORIGINATING IN JAPAN ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 81/192/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS , ON 8 MARCH 1981 , A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE ITALIAN GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO CROSS-COUNTRY MOTOR VEHICLES FOR THE TRANSPORT OF GOODS FALLING WITHIN SUBHEADING EX 87.02 B OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN JAPAN , AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THERE IS NO POSSIBILITY IN ITALY FOR IMPORTS OF PRODUCTS FALLING UNDER COMMON CUSTOMS TARIFF SUBHEADING 87.02 B AND ORIGINATING IN JAPAN ; WHEREAS APPLICATIONS FOR IMPORT DOCUMENTS COVERING 1 887 CROSS-COUNTRY MOTOR VEHICLES FOR THE TRANSPORT OF GOODS , FALLING UNDER COMMON CUSTOMS TARIFF SUBHEADING 87.02 B , ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , ARE DULY PENDING WITH THE ITALIAN AUTHORITIES ; WHEREAS , BY DECISION 81/37/EEC OF 15 JANUARY 1981 ( 2 ), THE COMMISSION AUTHORIZED THE ITALIAN REPUBLIC UNTIL 30 JUNE 1981 , UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , NOT TO APPLY COMMUNITY TREATMENT TO MOTOR VEHICLES FOR THE TRANSPORT OF PERSONS , FALLING UNDER COMMON CUSTOMS TARIFF SUBHEADING 87.02 A ( NIMEXE CODES 87.02-21 , 23 , 25 , 27 , 40 ), ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS , IN THE CROSS-COUNTRY VEHICLE CATEGORY , MOTOR VEHICLES FOR THE TRANSPORT OF PERSONS DO NOT DIFFER TECHNICALLY IN ANY SUBSTANTIAL WAY FROM MOTOR VEHICLES FOR THE TRANSPORT OF GOODS , SINCE CROSS-COUNTRY VEHICLES , BY VIRTUE OF THEIR CONSTRUCTION , MAY , FOLLOWING MARGINAL MODIFICATIONS , BE USED EITHER FOR THE TRANSPORT OF PERSONS OR FOR THE TRANSPORT OF GOODS ; WHEREAS , ACCORDING TO THE INFORMATION SUPPLIED BY THE ITALIAN AUTHORITIES , THE VEHICLES WHICH ARE THE SUBJECT OF THE APPLICATIONS FOR IMPORT DOCUMENTS AT PRESENT UNDER EXAMINATION ARE OF THE SAME TYPE ( IN SO FAR AS THEIR CONSTRUCTION AND PRICE ARE CONCERNED ) AS THE CROSS-COUNTRY VEHICLES WHICH ARE THE SUBJECT OF PROTECTIVE MEASURES BY VIRTUE OF THE ABOVEMENTIONED COMMISSION DECISION 81/37/EEC ; WHEREAS THE REASONS WHICH LED THE COMMISSION TO ADOPT THE SAID DECISION ARE VALID ALSO FOR THE CROSS-COUNTRY VEHICLES IN QUESTION ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 1 MARCH 1981 : // // CCT HEADING NO // DESCRIPTION // // EX 87.02 B ( NIMEXE CODES 87.02-81 , 82 , 86 , 88 ) // CROSS-COUNTRY MOTOR VEHICLES FOR THE TRANSPORT OF GOODS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 JUNE 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 13 MARCH 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT